 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

DIRECTOR AGREEMENT

 

THIS AGREEMENT (The “Agreement”) is effective as of the 9th day of January 2020
and is by and between Brownies Marine Group, Inc., a Florida corporation
(hereinafter referred to as the “Company”), and Mr. Jeffrey Joseph Guzy
(hereinafter referred to as the “Director”).

 

BACKGROUND

 

Each of the Board of Directors of the Company and the Director desires to
memorialize the role of the Director and to have the Director perform the duties
required of such position in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration for the above recited promises and the mutual
promises contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows:

 

1. DUTIES. The Company requires that the Director be available to perform the
duties of a director customarily related to this function as may be determined
and assigned by the Board of Directors of the Company and as may be required by
the Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Florida Business Corporation Act (the “FBCA”). The Director agrees to
devote as much time as is necessary to perform completely the duties as the
Director of the Company, including duties as a member of any committees as the
Director may hereafter be appointed to by the Board of Directors. The Director
will perform such duties described herein in accordance with the general
fiduciary duty of directors arising under the FBCA. Such duties may include, but
are not limited to assisting the Company with the development of business and
new business strategies relating to the objectives of the Company and
participation in corporate strategy decisions of the Company.     2. TERM. The
term of this Agreement shall commence as of the date hereof and shall continue
until the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur the Director’s removal or resignation.     3.
COMPENSATION. For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to pay the Director a base fee of $1,000.00 per
month.

 

Upon execution of this agreement, the Director shall be granted 2,000,000
options at the strike price of close of the business day January 9, 2020. These
options will be exercisable for a period of 3 years from the effective date.

 

  1

 



 

4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.     5. CONFIDENTIALITY. The Company and the Director each
acknowledge that, in order for the intent and purpose of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential information concerning the Company and its affairs, including, but
not limited to business methods, information systems, financial data and
strategic plans which are unique assets of the Company (“Confidential
Information”). The Director covenants not to, either directly or indirectly, in
any manner, utilize or disclose to any person, firm, corporation, association or
other entity any Confidential Information. Director agrees to comply with and
execute the Company’s Insider Trading Guidelines in the form attached hereto.  
  6. NON-COMPETE. During the term of this Agreement and for a period of twelve
(12) months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company’s
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company’s Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company’s Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.     7. TERMINATION. With or without
cause, the Company and the Director may each terminate Section 3 and section 4
of this Agreement at any time upon 3 (three) months written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing the
Director in accordance with the FBCA and Federal securities laws.

 

  2

 



 

8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Florida and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
vote of stockholders or disinterested directors or otherwise, to action in the
Director’s official capacity; provided, however, that, in accordance with the
FBCA and federal securities laws, such indemnification shall not apply where the
Director engages in actions or omissions which involve intentional misconduct,
fraud or knowing violation of law.     9. NOTICE. Any and all notices referred
to herein shall be sufficient if furnished in writing at the addresses specified
on the signature page hereto or, if to the Company, to the Company’s address as
specified in filings made by the Company with the U.S. Securities and Exchange
Commission.     10. GOVERNING LAW. This Agreement shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by,
the laws of the State of Florida without reference to that state’s conflicts of
laws principles.     11. ASSIGNMENT. The rights and benefits of the Company
under this Agreement shall be transferable, and all the covenants and agreements
hereunder shall inure to the benefit of, and be enforceable by or against, its
successors and assigns. The duties and obligations of the Director under this
Agreement are personal and therefore the Director may not assign any right or
duty under this Agreement without the prior written consent of the Company.

 

12. GENERAL.

 

  a. SEVERABILITY. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein.         b. EFFECT OF WAIVER. The waiver by either
party of the breach of any provision of this Agreement shall not operate as or
be construed as a waiver of any subsequent breach thereof.         c. ARTICLE
HEADINGS. The article headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

  d. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.    
    e. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 



  3

 



 

IN WITNESS WHEREOF, the Parties have executed this Director Agreement on the 9th
of JAN 2020

 

  BROWNIE’S MARINE GROUP, INC.         By: /s/ Robert Carmichael   Title: CEO  
      JEFFREY JOSEPH GUZY         /s/ JEFFREY JOSEPH GUZY

 

[ATTACH INSIDER TRADING GUIDELINES]

 

  4

 

 